Exhibit 10.9

PDL BIOPHARMA, INC.

NOTICE OF GRANT OF RESTRICTED STOCK AWARD

Pursuant to the 2005 Equity Incentive Plan (the “Plan”) of PDL BioPharma, Inc.
(the “Company”), the Company granted an award (the “Award”) of shares of common
stock of the Company (the “Shares”) to the undersigned person (“Participant”),
as set forth below. Capitalized terms used but not otherwise defined in this
Notice of Grant of Restricted Stock Award (this “Notice”) have the meaning
ascribed to them in the Plan.

 

Participant:

   _____________

Date of Grant:

   _____________

Total Number of Shares:

   _____________

Vesting of Shares:

   Except as provided in the Restricted Stock Agreement which governs the Award
(the “Restricted Stock Agreement”) and provided that Participant’s Service has
not terminated prior to the relevant date set forth below, the number of Shares
(“Vested Shares”) set forth opposite such date shall, on such date, vest and no
longer be subject to Vesting Conditions:    Vesting Date    No. Shares Vesting

Superseding Agreement:

   The terms and conditions of the Executive Retention and Severance Plan of the
Company (“ERSP”) to which Participant is a party shall, notwithstanding any
provision of the Restricted Stock Agreement to the contrary, supersede any
inconsistent term or condition set forth in the Restricted Stock Agreement to
the extent intended by the ERSP.

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and Participant agree that the Award
is governed by the terms and conditions of this Notice and the Plan and the
Restricted Stock Agreement, both of which are made part of this document.
Participant acknowledges that copies of the Plan, Restricted Stock Agreement and
the prospectus for the Plan are available on the Company’s internal web site and
may be viewed and printed by Participant for attachment to Participant’s copy of
this Notice. Participant represents that Participant has read and is familiar
with the provisions of the Plan and the Restricted Stock Agreement, and hereby
accepts the Award subject to all of their terms and conditions.

 

PDL BIOPHARMA, INC.

    PARTICIPANT

By:

                                        
                                                                      
                                                                               
                                (signature)

Name:

                                        
                                                                            

Name:                                     
                                                       

Its:

                                        
                                                                       (please
print)

Address:

 

    34801 Campus Drive

    Fremont, CA 94555

   


Address:                                     
                                                  

     

 

                                                                               
                      

 

ATTACHMENTS:

  2005 Equity Incentive Plan, as amended to the Date of Grant; Restricted Stock
Agreement; Assignment Separate from Certificate and Plan Prospectus